Title: To Thomas Jefferson from David Rittenhouse, 3 June 1793
From: Rittenhouse, David
To: Jefferson, Thomas



Sir
June 3d. 1793

I was unwilling to ask a further Sum of money on account of the Mint until the Treasurer had obtained a Settlement of his Accounts at the Comptrollers Office, which is now done, to the 1st. of April last. This has obliged me to advance considerably for the Expenditures of the Mint, and I must request you to apply to the President for his Warrant for 5000 Dollars, in favour of the Mint. In future I hope our expences will be greatly diminished, the Necessary Buildings and Machinery  being nearly compleated. I have subjoined a Short State of the Mint Accounts at this day. I am, Sir, your most obedient Servant

Davd. Rittenhouse, Direcr of the Mint





Dollars


Mint in advance as ⅌ Statement March 22d
1063.25


Paid Since, For Copper Since purchased, Vizt. 11,353 ℔ .
2624.99


      Officers Salaries & Clerks pay, complete to March 31
2400.


      Workmen employed at the Mint 10. Weeks
 609.58


  For Materials Carpenters & Millwrights Bills & other Expences
1455.02



8152.84


    Presidents Warrant of March 25th. 1793
5000.


   Ballance, Mint in advance, June 3d. 1793
3152.84 Drs.



